DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
Claim 3 is objected to because of the following informalities:  Claim 3 recites the limitation “a differential electric field” in lines 1-2 of the claim. Since it is readily apparent that this is referring back to the same “differential electric field” previously defined in lines 4-5 of Claim 2, this does not create an issue of indefiniteness under 35 U.S.C. 112(b). However, the Examiner respectfully suggests amending Claim 3 to recite --the .  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Murugesan et al. (US 2022/0120404, hereinafter “Murugesan”) in view of Li et al. (US 2021/0010657, hereinafter “Li”).
Regarding claim 1, Murugesan teaches a lighting unit (searchlight assembly 108; see Figs. 1-6; para. [0022]-[0024], [0026]-[0028]) comprising a base (mount structure 122; see Figs. 2-6; para. [0027], [0030]-[0032]); a cover couplable to the base to define an interior volume of the lighting unit, the cover being configured to transmit light from the interior volume to an exterior of the lighting unit (lens 202 is coupled to the base 122 and has an inner surface 204 that defines a cavity 206 therein; see Figs. 2-6; para. [0030]-[0031]); a subunit positioned within the interior volume and arranged to pivot relative to the base and the cover about two pivot axes that are perpendicular to each other (a light source housing 212 which contains a light source 126 therein is coupled to a spherical motor 124 to pivot relative to the base 122 and lens 202 about a first axis 208-1 (tilt axis) and a second axis 208-2 (pan/pivot/rotation axis) which are perpendicular to each other; see Figs. 2-6; para. [0027], [0031]-[0035]), the subunit defining a central optical axis (as shown in Figs. 2-6) and including a light emitter (light source 126; see Figs. 2-3; para. [0027], [0030]-[0031], [0034]-[0035]); and an optics arrangement (a cover optic is shown on the subunit (light source housing 212) in Figs. 2-6 which prevents its interior components like the light emitter 126 from being seen); and a controller (controller 132 which includes both a motor controller 134 and a light source driver 136; see Fig. 1; para. [0027]-[0029]).
However, the teachings of Murugesan fail to disclose or fairly suggest the optics arrangement includes an electronically adjustable refractive element, and the controller is configured to electronically modify refractive properties of the refractive element to modulate a beam spread, about the central optical axis, of a light beam emitted by the light emitter.
Li teaches a lighting unit (a lighting device; see Figs. 1-2, 4, 6; para. [0044], [0083]), comprising a light emitter (a collimating light source 01; see Fig. 6; para. [0059], [0083]-[0085], [0089]), and an optics arrangement, including an electronically adjustable refractive element (light regulating device 02; see Figs. 1-2, 4, 6; para. [0033]-[0039], [0044]-[0059], [0083]-[0085]); and a controller configured to electronically modify refractive properties of the refractive element to modulate a beam spread, about a central optical axis, of a light beam emitted by the light emitter (a controller is provided to control the amplitude of voltage on each of the electrode strips 11, 21 and adjust/control a deflection angle of light to adjust the light-exiting direction of light; see Figs. 1-6; para. [0033]-[0039], [0041]-[0059], [0080]-[0085]).
Therefore, in view of Li, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the lighting unit of Murugesan by including in the optics arrangement an electronically adjustable refractive element and configuring the controller to electronically modify refractive properties of the refractive element to modulate a beam spread, about the central optical axis, of a light beam emitted by the light emitter. One would have been motivated to modify the known lighting unit of Murugesan by including in the optics arrangement an electronically adjustable refractive element and configuring the controller to electronically modify refractive properties of the refractive element to modulate a beam spread, about the central optical axis, of a light beam emitted by the light emitter, as taught by Li, in order to provide a single structure to enable changing of the light-exiting angle without using a mechanical structure, thereby reducing the size and weight of the lighting device (see Li, par. [0031] for the motivation).

Regarding claim 2, Li further teaches wherein the refractive element includes electrodes and a layer of liquid crystal molecules (a first substrate 10 on which a first electrode layer 11 is provided, a second substrate 20 on which a second electrode layer 21 is provided, and a layer of liquid crystals 30 interposed between the first and second substrates; see Figs. 1-4, 6; para. [0033]-[0039], [0041]-[0059], [0080]-[0085]), and wherein the controller is configured to spatially modulate, using the electrodes, a differential electric field at the layer of liquid crystal molecules to modulate the beam spread (under the actions of an applied electric field caused by the voltage applied to the electrodes 11, 21, the liquid crystals 30 tend to be deflected to change the light-exiting angle of the light; see Figs. 1-4, 6; para. [0037]-[0039], [0041]-[0049], [0052]).

Regarding claim 3, Li further teaches wherein when the electrodes are not generating the differential electric field at the layer of liquid crystal molecules, the beam spread of the light beam about the central optical axis at the cover is a minimum beam spread (when no voltage is applied to the electrodes 11, 21, the liquid crystals tend towards an initial state due to elastic properties of the liquid crystal, the initial orientation direction corresponding to the direction indicated by the double arrow A in Figs. 1-2, 4, which corresponds to a minimum beam spread; see Figs. 1-2, 4; para. [0037]-[0039], [0048]-[0059]).

Regarding claim 4, although the combined teachings of Murugesan modified by Li fail to specifically disclose the minimum beam spread is less than four degrees, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to set the minimum beam spread to be less than four degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art (In re Aller, 105 USPQ 233), and further since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2nd 272, 205 USPQ 215 (CCPA 1980)). In this case, further modifying the known lighting unit of Murugesan as modified by Li by setting the minimum beam spread to be less than four degrees would have flown naturally to one of ordinary skill in the art as necessitated by the particular design requirements of a given application, in order to control both upper and lower limits of the beam spread and ensure a suitably bright spot light emission.

Regarding claim 5, although the combined teachings of Murugesan modified by Li fail to specifically disclose the minimum beam spread is about three degrees, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to set the minimum beam spread to be about three degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art (In re Aller, 105 USPQ 233), and further since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2nd 272, 205 USPQ 215 (CCPA 1980)). In this case, further modifying the known lighting unit of Murugesan as modified by Li by setting the minimum beam spread to be about three degrees would have flown naturally to one of ordinary skill in the art as necessitated by the particular design requirements of a given application, in order to control both upper and lower limits of the beam spread and ensure a suitably bright spot light emission.

Regarding claim 6, although the combined teachings of Murugesan modified by Li fail to specifically disclose the minimum beam spread is less than three degrees, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to set the minimum beam spread to be less than three degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art (In re Aller, 105 USPQ 233), and further since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2nd 272, 205 USPQ 215 (CCPA 1980)). In this case, further modifying the known lighting unit of Murugesan as modified by Li by setting the minimum beam spread to be less than three degrees would have flown naturally to one of ordinary skill in the art as necessitated by the particular design requirements of a given application, in order to control both upper and lower limits of the beam spread and ensure a suitably bright spot light emission.

Regarding claim 7, Li further teaches wherein adjustment of the differential electric field, using the controller, causes the beam spread to increase (adjusting the voltage applied to the electrodes 11, 21 adjusts the applied electric field which changes the orientation of the liquid crystals 30 and causes an increase in beam spread; see Figs. 1-4, 6; para. [0037]-[0039], [0041]-[0059]).

Regarding claim 8, Li further teaches wherein adjustment of the differential electric field, using the controller, causes the beam spread to increase up to a maximum beam spread (adjusting the voltage applied to the electrodes 11, 21 adjusts the applied electric field which changes the orientation of the liquid crystals 30 and causes an increase in beam spread; see Figs. 1-4, 6; para. [0037]-[0039], [0041]-[0059]).
However, although the combined teachings of Murugesan modified by Li fail to specifically disclose the maximum beam spread being at least 10 degrees, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to set the maximum beam spread to at least 10 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art (In re Aller, 105 USPQ 233), and further since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2nd 272, 205 USPQ 215 (CCPA 1980)).
In this case, further modifying the known lighting unit of Murugesan as modified by Li by setting the maximum beam spread to be at least 10 degrees would have flown naturally to one of ordinary skill in the art as necessitated by the particular design requirements of a given application, in order to ensure the lighting unit emits light to a larger area.

Regarding claim 9, although the combined teachings of Murugesan modified by Li fail to specifically disclose the maximum beam spread is greater than 15 degrees, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to set the maximum beam spread to be greater than 15 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art (In re Aller, 105 USPQ 233), and further since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2nd 272, 205 USPQ 215 (CCPA 1980)). In this case, modifying the known lighting unit of Murugesan as modified by Li by setting the maximum beam spread to be greater than 15 degrees would have flown naturally to one of ordinary skill in the art as necessitated by the particular design requirements of a given application, in order to ensure the lighting unit emits light to a larger area.

Regarding claim 10, Murugesan teaches wherein the pivot axes includes a rotation position axis and a tilt position axis (the pivot axes include a first axis 208-1 (i.e. a tilt axis) and a second axis 208-2 (i.e. a pan/pivot/rotation axis); see Figs. 2-6; para. [0031]-[0032], [0034]); wherein the central optical axis is perpendicular to the tilt position axis (as shown in Figs. 2-6); wherein the lighting unit comprises at least one driver configured to independently pivot the subunit about the rotation position axis to each of a plurality of selectable rotation positions of the central optical axis, and about the tilt position axis to each of a plurality of selectable tilt positions of the central optical axis (the controller 132 includes a motor controller 134 which is coupled to the spherical motor 124 to cause the spherical motor to independently rotate about the tilt position axis 208-1 and the rotation position axis 208-2 to adjust the orientation of the subunit 212; see Figs. 1-6; para. [0009], [0027]-[0035]).

Regarding claim 11, Murugesan teaches wherein the at least one driver includes a step motor (spherical motor 124; see Fig. 1-6; para. [0027], [0030]-[0034]).

Regarding claim 12, Murugesan teaches wherein the at least one driver is configured to be controlled by the controller (the controller 132 includes a motor controller 134 to control the driver (spherical motor 124); see Fig. 1; para. [0027]-[0034]).

Regarding claim 13, Murugesan teaches wherein one or more of the plurality of selectable rotation positions and/or one or more of the plurality of selectable tilt positions are stored in a computer readable non-transitory memory (a human-machine interface 104 is in operable communication with a communication device 106 via either a wired or wireless communication medium including Bluetooth or Wi-Fi connectivity, to enable a user to use the controller 132 to access stored rotation and tilt positions in a memory to control the positions; see Fig. 1; para. [0019]-[0020], [0022]-[0029]).

Regarding claim 14, Murugesan as modified teaches the lighting unit further comprising an interface for providing commands received by the controller for adjusting the refractive element, the rotation position, and the tilt position (a human-machine interface 104 is in operable communication with a communication device 106 via either a wired or wireless communication medium including Bluetooth or Wi-Fi connectivity, to enable a user to use the controller 132 to access stored rotation and tilt positions in a memory to control the positions; see Fig. 1; para. [0019]-[0020], [0022]-[0029]).

Regarding claim 15, Murugesan teaches wherein the interface is configured to provide the commands, and the controller is configured to receive the commands, via a wireless network (a human-machine interface 104 is in operable communication with a communication device 106 via either a wired or wireless communication medium including Bluetooth or Wi-Fi connectivity, to enable a user to use the controller 132 to access stored rotation and tilt positions in a memory to control the positions; see Fig. 1; para. [0019]-[0020], [0022]-[0029]).

Regarding claim 16, Murugesan teaches wherein the controller is configured to retrieve one of the stored selectable tilt positions and/or one of the stored selectable rotation positions and cause the subunit to pivot to the retrieved one of the selectable tilt positions and/or the retrieved one of the selectable rotation positions (the controller 132 accesses stored rotation and tilt positions in a memory to control the positions; see Fig. 1; para. [0019]-[0020], [0022]-[0029]).

Regarding claim 18, Murugesan teaches wherein the light emitter includes a light emitting diode (the light emitter 126 includes a plurality of LEDs; see par. [0034]).

Regarding claim 20, Murugesan teaches a system (searchlight system 100; see Fig. 1; par. [0022]), comprising a vehicle (a mobile platform such as an aircraft 102; see Fig. 1; par. [0022]); and a lighting unit mounted to the vehicle (searchlight assembly 108; see Figs. 1-6; para. [0022]-[0024], [0026]-[0028]), the lighting unit including a base (mount structure 122; see Figs. 2-6; para. [0027], [0030]-[0032]); a cover couplable to the base to define an interior volume of the lighting unit, the cover being configured to transmit light from the interior volume to an exterior of the lighting unit (lens 202 is coupled to the base 122 and has an inner surface 204 that defines a cavity 206 therein; see Figs. 2-6; para. [0030]-[0031]); a subunit positioned within the interior volume and arranged to pivot relative to the base and the cover about two pivot axes that are perpendicular to each other (a light source housing 212 which contains a light source 126 therein is coupled to a spherical motor 124 to pivot relative to the base 122 and lens 202 about a first axis 208-1 (tilt axis) and a second axis 208-2 (pan/pivot/rotation axis) which are perpendicular to each other; see Figs. 2-6; para. [0027], [0031]-[0035]), the subunit defining a central optical axis (as shown in Figs. 2-6) and including a light emitter (light source 126; see Figs. 2-3; para. [0027], [0030]-[0031], [0034]-[0035]); and an optics arrangement (a cover optic is shown on the subunit (light source housing 212) in Figs. 2-6 which prevents its interior components like the light emitter 126 from being seen); and a controller (controller 132 which includes both a motor controller 134 and a light source driver 136; see Fig. 1; para. [0027]-[0029]).
However, the teachings of Murugesan fail to disclose or fairly suggest the optics arrangement includes an electronically adjustable refractive element, and the controller is configured to electronically modify refractive properties of the refractive element to modulate a beam spread, about the central optical axis, of a light beam emitted by the light emitter.
Li teaches a lighting unit (a lighting device; see Figs. 1-2, 4, 6; para. [0044], [0083]), comprising a light emitter (a collimating light source 01; see Fig. 6; para. [0059], [0083]-[0085], [0089]), and an optics arrangement, including an electronically adjustable refractive element (light regulating device 02; see Figs. 1-2, 4, 6; para. [0033]-[0039], [0044]-[0059], [0083]-[0085]); and a controller configured to electronically modify refractive properties of the refractive element to modulate a beam spread, about a central optical axis, of a light beam emitted by the light emitter (a controller is provided to control the amplitude of voltage on each of the electrode strips 11, 21 and adjust/control a deflection angle of light to adjust the light-exiting direction of light; see Figs. 1-6; para. [0033]-[0039], [0041]-[0059], [0080]-[0085]).
Therefore, in view of Li, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the lighting unit in the lighting system of Murugesan by including in the optics arrangement an electronically adjustable refractive element and configuring the controller to electronically modify refractive properties of the refractive element to modulate a beam spread, about the central optical axis, of a light beam emitted by the light emitter. One would have been motivated to modify the known lighting unit of Murugesan by including in the optics arrangement an electronically adjustable refractive element and configuring the controller to electronically modify refractive properties of the refractive element to modulate a beam spread, about the central optical axis, of a light beam emitted by the light emitter, as taught by Li, in order to provide a single structure to enable changing of the light-exiting angle without using a mechanical structure, thereby reducing the size and weight of the lighting device (see Li, par. [0031] for the motivation).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Murugesan (US 2022/0120404), as modified by Li (US 2021/0010657) as applied to claim 1 above, and further in view of Wang (US 8,786,422). The teachings of Murugesan modified by Li have been discussed above.
Murugesan teaches wherein the pivot axes include a rotation position axis and a tilt position axis (the pivot axes include a first axis 208-1 (i.e. a tilt axis) and a second axis 208-2 (i.e. a pan/pivot/rotation axis); see Figs. 2-6; para. [0031]-[0032], [0034]); wherein a longitudinal axis defined by the cover coincides with the rotation position axis (as shown in Figs. 2-3); wherein the cover fully circumferentially surrounds the rotation position axis (as shown in Figs. 2-6).
However, the teachings of Murugesan modified by Li fail to specifically disclose an entirety of at least a strip of the cover fully circumferentially surrounding the rotation position axis is transparent.
Wang teaches a lighting unit (a visual warning device 10 comprising one or more lighting devices 20; see Figs. 2-4; col. 2, lines 57-67; col. 3, lines 1-23) comprising a base (covered plate 11 defines a base of a flashing-light shell 15; see Figs. 2-4; col. 3, lines 7-29); a cover couplable to the base to define an interior volume of the lighting unit, the cover being configured to transmit light from the interior volume to an exterior of the lighting unit (a beacon-like waterproof cover 22 is fastened to the base 11 to define an interior volume of the lighting unit which houses an interior spotlight 21 therein; see Figs. 2-4; col. 3, lines 7-29); a subunit positioned within the interior volume and arranged to pivot relative to the base and the cover about two pivot axes that are perpendicular to each other (interior spotlight 21; see Figs. 2-7; col. 3, lines 7-29, 61-67; col. 4, lines 1-20), the subunit defining a central optical axis (as shown in Figs. 2-5) and including a light emitter (each subunit 21 comprises a light module 50; see Figs. 5-7; col. 3, lines 61-67; col. 4, lines 1-9, 28-45); and an optics arrangement (each light emitter 50 of each subunit 21 is shown to have an unlabeled cover lens in Figs. 2-5; see col. 3, lines 61-67; col. 4, lines 1-9, 28-45); and a controller (microcontroller 81; see Fig. 4; col. 3, lines 30-48; col. 4, lines 10-20, 52-57; col. 5, lines 4-10); wherein the pivot axes include a rotation position axis and a tilt position axis (see Figs. 5-7; col. 3, lines 61-67; col. 4, lines 1-20; col. 5, lines 19-29); wherein a longitudinal axis of the cover coincides with the rotation position axis (as shown in Figs. 2-4); wherein the cover fully circumferentially surrounds the rotation position axis (as shown in Figs. 2-4); and wherein an entirety of at least a strip of the cover fully circumferentially surrounding the rotation position axis is transparent (the entire cover 22 is transparent; see Figs. 2-4; col. 3, lines 24-29).
Therefore, in view of Wang, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to further modify the lighting unit of Murugesan, as modified by Li, by forming an entirety of at least a strip of the cover fully circumferentially surrounding the rotation position axis to be transparent. One would have been motivated to further modify the known lighting unit of Murugesan by forming an entirety of at least a strip of the cover fully circumferentially surrounding the rotation position axis is transparent, as taught by Wang, in order to ensure all light emitted by the subunits is transmitted through the cover and thus increase the overall brightness of the lighting unit.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Murugesan (US 2022/0120404), as modified by Li (US 2021/0010657) as applied to claim 1 above, and further in view of Hyun-Jo (US 5,806,956). The teachings of Murugesan modified by Li have been discussed above.
However, the teachings of Murugesan modified by Li fail to disclose or fairly suggest the optics arrangement includes a reflector that reflects light emitted by the light emitter towards the central optical axis.
Hyun-Jo teaches a lighting unit (searchlight; see Figs. 1-2; Abstract; col. 1, lines 4-16), comprising a base (base 10; see Figs. 1-2; col. 1, lines 65-67; col. 2, lines 30-41); a cover couplable to the base to define an interior volume of the lighting unit, the cover being configured to transmit light from the interior volume to an exterior of the lighting unit (searchlight cover 20; see Figs. 1-2; col. 65-67; col. 2, lines 1-16); a subunit positioned within the interior volume and arranged to pivot relative to the base and the cover about two pivot axes that are perpendicular to each other, the subunit defining a central optical axis and including a light emitter (reflector 24 which surrounds an electric bulb 40 that defines an optical axis to collectively define a subunit structure which is arranged to pivot relative to the base 10 and the cover 20 about two pivot axes perpendicular to each other; see Figs. 1-4B; col. 1, lines 65-67; col. 2, lines 1-41); and an optics arrangement (reflector 24 defines an optics arrangement; see Figs. 1-3B; col. 2, lines 7-24); and a controller (a remote control is executed at a signal receiving means 14 provided with a remote control receiving means and manual handling means at one side of the base 10 and transferring this signal to a CPU to automatically control the searchlight illuminating angle or focus adjustment; see Figs. 4A-4B; col. 2, lines 30-41); wherein the optics arrangement includes a reflector that reflects light emitted by the light emitter towards the central optical axis (reflector 24; see Figs. 1-3B; col. 2, lines 7-24).
Therefore, in view of Hyun-Jo, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to further modify the lighting unit of Murugesan, as modified by Li by including a reflector that reflects light emitted by the light emitter towards the central optical axis. One would have been motivated to fur4ther modify the known lighting unit of Murugesan by including a reflector that reflects light emitted by the light emitter towards the central optical axis, as taught by Hyun-Jo, in order to ensure light emitted by the light emitter is directed forward towards the optical axis and thus increase the overall brightness of the lighting unit.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kulkarni et al. (US 11,059,416) and Lin (US 2020/0393105) each disclose a system comprising a vehicle and a lighting unit coupled to the vehicle and including an electronically adjustable refractive element, and Chiu (US 7,296,917) discloses a system comprising a vehicle and a lighting unit coupled to the vehicle which includes a subunit that pivots about two pivot axes that are perpendicular to each other and which can be controlled wirelessly by remote control.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM N HARRIS whose telephone number is (571)272-3609. The examiner can normally be reached Monday - Thursday 8:00AM- 5:00PM EST, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM N HARRIS/Primary Examiner, Art Unit 2875